Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 27 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the inventions are independent and distinct in that one invention is a composition and the second is a method of use, and a search burden is also present due to the different classifications of the two different inventions, as described in the Requirement for Restriction/Election dated 23 February 2021.  In a reply filed 23 April 2021 Applicants elected with traverse the claims of Group I directed to a composition.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 27 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Status
Applicant’s specification amendments, claim amendments and arguments in the response filed 14 September 2021 are acknowledged.
Claims 1, 4, 5, 7-22 & 25-27 are pending. 

Claims 2, 3, 6, 23 & 24 are cancelled.
Claims 4, 9, 16, 19, 20, 22 & 27 are withdrawn. 
Claims 1, 5, 7, 8, 10-15, 17, 18, 21, 25 & 26 are under consideration.  
Examination on the merits is extended to the extent of the following species:
1) Second gum: Sclerotium Gum; 
2) At least one glyceryl ester: Bis-diglycerylpolyacyladipate; 
3) At least one ester that is not a glyceryl ester: Isopropyl myristate; 
4) Plant or vegetable fatty component: A combination of butyrospermum Parkii (shea) butter and cocos nucifera (coconut) oil; and castor oil not present; 
-and-
5) Form for the composition: Gel cream.

Withdrawn Objections/Rejections
The objection to the specification is withdrawn due to specification amendments which delete the improperly formatted text, “
The objections to claim 7 are withdrawn due to amendments which recite “and mixtures thereof…” and remove the reductant chemical names.
The objection to claims 12 & 13 is withdrawn due to deletion of the repetitive typographical error, “at least one least one ester…”
The objection to claim 21 is withdrawn due to amendments which provide proper claim construction and deletion of the phrase “selected from” when there is one choice present.

The rejection of claim 21 under 35 USC 112 (b) is withdrawn due to amendments which remove “selected from” when only one option/choice is given.  

New and Maintained Objections/Rejections
Claim Objections
Claims 17, 25 and 26 are objected to because of the following informalities:  Amended claim 17 has a misspelling, reciting “wherein the at least on” instead of “wherein the at least one” in line 2.
New claims 25 and 26 have the conjunction, “and,” in the middle of the list (See claim 25 (g) and claim 26 (g)). Conjunctions, including “and” or “or,” are used before the last option of a list. 
Appropriate correction is required.
Applicant may wish to consider whether deleting “and” from claim 25 (g) and claim 26 (g) would obviate the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 remains rejected under 35 USC 112(b) because it is an improper Markush claim. Claim 13 recites “the at least one ester that is not a glyceryl ester comprises isopropyl myristate… or mixtures thereof” (emphasis added), which is an open list of alternatives. However, a Markush grouping requires a closed group of alternatives [i.e. "consisting of" (rather than "comprising" or "including")]. See MPEPEP 2111.03. III. for guidance.
Claim 18 depends from claim 17. Claim 17 recites “further comprising at least one alkylpolyglucoside.” The phrase “further comprising at least one alkylpolyglucoside” indicates that one or multiple alkylpolyglucoside(s) are present. However, recitation of “the alkylpolyglucoside” in claim 18 indicates only one alkylpolyglucoside is present, which leads to confusion over the intended scope of the claim because the metes and bounds of the claim containing the language are unclear since it is unclear whether one or more species of alkylpolyglucosides are required by claim 18 due to its dependency from claim 17.
Applicant may wish to consider whether a claim 18 amendment to recite “wherein the at least one alkylpolyglucoside…” would obviate the rejection.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims  11 & 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 depends from claim 1. Claim 1 recites “A hair cosmetic composition comprising:..(d) about 0.6 to about 4.5 wt% of at least one glyceryl ester selected from glyceryl stearate, bis-diglyceryl polyacyladipate, and a mixture thereof…” (emphasis added). Claim 11 recites “ The hair cosmetic composition of claim 1, wherein the at least one glyceryl ester is present in an amount of about 0.6 to about 4.5 wt.%, based on the hair cosmetic composition total weight” (emphasis added). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 14 depends from claim 1. Claim 1 requires the at least one ester that is not a glyceryl ester be present in an amount of about 0.5 to about 3 wt% (emphasis added). However, claim 14 expands the amount of the at least one ester that is not a glyceryl ester by reciting the at least one ester that is not a glyceryl ester is present in an amount of about 0.1 to about 5 wt.% . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Response to Arguments
Applicant argues claim 13 has been updated as suggested by the Examiner and the rejection no longer applies (reply, pg. 10).
This is not persuasive. The prior office explained to Applicant’s representative that a closed group of alternatives [i.e. "consisting of"] should be recited for the Markush group. Applicant’s representative has amended the claims such that it is still an open list of alternatives.

Applicant argues claim 18 has been updated; thereby the 35 USC 112(b) rejection is obviated (reply, pg. 10).
This is not persuasive. Applicant’s representative has amended claim 17, not rejected claim 18. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-15, 17, 18, 21, 25 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 2013/0315846; previously cited) and as evidenced by Bis-Diglyceryl Polyacyl- adipate-2 (Published: 02/25/2016; previously cited).
*It is noted that the term “about” is not defined in the Specification and is only disclosed to “generally [be] understood to encompass a range of +/- 10% from the stated number, and is intended to cover amounts of +/- 1%, 2%, 3%, 4%, 5%, 6%, 7%, 8%, 9%, and 10%” (instant specification-pg. 34). Accordingly, “at least one fatty alcohol in an amount of about 1.5 %” is understood to include lower/higher values including 1.0 wt. % fatty alcohol.

With regard to claims 1-3, 5-8, 10-15, 17, 18, 21, 25 & 26 and the elected species, Collier teaches compositions may be applied to keratinous tissue including skin and hair ([0022], [0023], [0065] & [0079]).  Collier teaches  “[a]lso disclosed is a topical skin composition formulated as a cream to be used during evening hours or during sleep comprising any one of, any combination of, or all of : water” (emphasis added; [0014]). “The amounts of the ingredients within the composition can vary (e.g., amounts can be as low as 0.000001% to as high as 60% w/w or any range therein” (i.e. “A hair cosmetic composition consisting of: (a) about 0.1 to about 3 wt.% of hydroxypropyl guar…(k) about 60 to about 90 wt% of water…”; [0014]). Collier further teaches “[i]n another aspect, there is disclosed a topical skin composition that is formulated as a cream and has a sun protection factor of around 30 comprising any one of, any combination of, or all of : water..” (emphasis added; i.e. “A hair cosmetic composition consisting of: (a) about 0.1 to about 3 wt.% of hydroxypropyl guar…(k) about 60 to about 90 wt% of water…”; [0013]). “The amounts of the ingredients within the composition can vary (e.g., amounts can be as low as 0.000001% to as high as 60% w/w or any range therein” [0013]. Collier teaches the compositions of their invention are in vehicles which are aqueous emulsions, including creams which have the ability to moisturize, which comprise water ([0011]- [0015], [0017], [0039], [0040], [0042]-[0046], [0048], [0056], Example 1-[0083], Example 2-[0085], Example 3-[0087], Example 4-[0089], Example 5-[0091] & Collier’s claim 1).  Collier in the Example 3-5 cream examples exemplifies water in an amount of 37, 53 & 46%, respectively ([0087]-[0091]). Based upon Collier’s teachings and Examples, the ordinary skilled artisan would envisage inclusion of 37-100% water. Collier teaches their compositions can include thickening agents or gelling agents in which scleroglucans are taught as useful polysaccharides, with a non-limiting example being sclerotium gum ([0069]-[0075]). Collier also teaches acrylamide and acrylate polymers as thickening agents and in Example 5 teaches a cream comprising the thickener, Acrylates/C10-30 Alkyl Acrylate Crosspolymer, in an amount of 0.1 %  the composition ([0069]-[0075]; Example 5-[0091]). Since sclerotium gum and acrylamide and acrylate polymers taught as suitable thickening agents, the ordinary skilled artisan would immediately envisage use inclusion of sclerotium gum in an amount of 0.1 % the composition. Collier also teaches hydrogenated polyisobutene and hydroxypropyl guar to be thickening agents for inclusion in their invention and in the Example 5 cream teaches inclusion of hydrogenated polyisobutene in an amount of 2.0% ([0069], [0075] & Example 5-[0091]). Thereby, the ordinary skilled artisan would immediately envisage inclusion of 2.0% hydroxypropyl guar based upon Collier’s broad teachings and examples. Collier provides an invitation to optimize the amount of reagents in As evidenced by Bis-Diglyceryl Polyacyladipate-2, the ordinary skilled artisan knew at the time of filing that bis-diglyceryl polyacyladipate-2 is an emollient (pg. 1). Accordingly, the ordinary skilled artisan would have immediately envisaged inclusion of bis-diglyceryl polyacyladipate-2 in an amount of 3.0% of the total composition due to its emollient properties and Collier’s broad disclosure and examples. Collier lists several long chain alcohols, such as cetearyl alcohol, stearyl alcohol, cetyl alcohol and behenyl alcohol, as structuring agents for inclusion in the composition and in the Example 3-5 creams teaches inclusion of behenyl alcohol in an amount of 1.0%, cetearyl alcohol in an amount of 6.0 % and cetearyl alcohol in an amount of 1.0%, respectively; thereby the ordinary skilled artisan would immediately envisage inclusion of any one of cetearyl alcohol, stearyl alcohol, cetyl alcohol and behenyl alcohol in an amount of 1.0-6.0% based upon Collier’s broad disclosure and examples ([0059], [0060], [0087], [0089] & [0091]). Collier contemplates inclusion of the moisturizing agent, butyrospermum parkii, numerous times in the compositions of their invention numerous times in their disclosure and in the Example 4 cream teaches its inclusion in an amount of 3 % cocos nucifera) oil as a moisturizing agent ([0054]-[0056]). It would have been obvious to the ordinary skilled artisan at the time of filing to have added 0.0001% to 3% coconut (cocos nucifera) oil to the composition based upon Collier’s broad teachings and examples [yielding a composition comprising butyrospermum parkii and coconut (cocos nucifera) oil in a total combined amount of 3.001% to 6%). Collier teaches inclusion of moisturizing agents including butylene glycol and propylene glycol ([0054]-[0056]).Collier in Example 5 teaches inclusion of 0.1 propylene glycol and 2% butylene glycol (i.e. glycols which is a polyhydric alcohols; [0095]). Collier contemplates inclusion of cetearyl glucosides in the cream formulation of their invention in several places of their disclosure and in the Example 4 cream teaches inclusion of 0.6% cetearyl glucoside ([0014],[0043], [0089] & Collier’s claim 9). Collier teaches isopropyl myristate (i.e. an ester that is not a glyceryl ester) and isocetyl stearate are moisturizing agents suitable for inclusion in the invention and in the Example 4 cream teaches inclusion of isocetyl stearate in an amount of 1.0% of the composition. Accordingly, the ordinary skilled artisan would immediately envisage inclusion of 1.0% isopropyl myristate in Collier’s compositions based upon Colliers broad teachings and Examples ([0054]-[0056] & Example 4-[0089]). Collier in Example 5 teaches inclusion of phenoxyethanol (i.e. preservative) q.s. and Magnolia grandiflora bark extract q.s. as additional ingreidents (i.e. plant extract; [0091]).  Since the Example 5 eye cream compromises 99.1 % other reagents, phenoxyethanol (i.e. preservative) q.s. and Magnolia grandiflora bark extract are necessarily present in an amount of less than 0.9% [0091].
While there is not a single example comprising each of the claimed components, hydroxypropyl guar, sclerotium gum, fatty alcohol (i.e. cetearyl alcohol, stearyl alcohol, cetyl butyrospermum parkii and coconut (cocos nucifera) oil, at least one alkylpolyglucoside/cetearyl glucoside, polyhydric alcohol/glycols, plant extracts/ Magnolia grandiflora bark extract, preservatives/phenoxyethanol and water are included among short lists of reagents.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.
With regard to the recited amounts of  first gum/hydroxypropyl guar, second gum/sclerotium gum, fatty alcohol/cetearyl alcohol/stearyl alcohol/ cetyl alcohol and/or behenyl alcohol, at least one glyceryl ester/bis-diglyceryl polyacyladipate-2, at least one ester that is not a glyceryl ester/isopropyl myristate, plant-or vegetable-based fatty component/butyrospermum parkii and coconut (cocos nucifera) oil, at least one alkylpolyglucoside/cetearyl glucoside, polyhydric alcohol/glycols, plant extracts/ Magnolia grandiflora bark extract, preservatives/phenoxyethanol, and water, Collier teaches these reagents in amounts which overlap or fall within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant argues their composition is a composition for hair which “provide[s] styling/shaping properties to hair…as well as hydration, moisture…” while Collier is a skin treatment (reply, pg. 11 & 12).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Collier teaches the recited reagents in amounts which overlap or fall within the claimed range. Further, Collier explicitly teaches their compositions comprise moisturizing agents and in Example 5 exemplifies inclusion of the moisturizing agents, propylene glycol and butylene glycol. Thereby, Collier’s composition necessarily moisturizes and hydrates skin as these are functional properties inherent to the chemicals. Collier also teaches it is suitable to apply their composition to hair. “[0022] ‘Topical application’ means to apply or spread a composition onto the surface of lips or keratinous tissue.”  “[0023] ‘Keratinous tissue’ includes keratin-containing layers disposed as the outermost protective covering of mammals and includes, but is not limited to, lips, skin, hair and nails” (emphasis added). “[M]ixtures of these and other organosiloxane materials in any given ratio in order to achieve the desired consistency and application characteristics depending upon the intended application (e.g., to a particular area such as the skin, hair, or eyes)” (emphasis added; [0065]).

Applicant argues the rejection should be withdrawn because Collier does not teach the recited amount of fatty alcohol in that Example 5 only comprises 1.0% cetearyl alcohol (reply, pg. 11).
This is not persuasive. Prior art teachings are not limited only to examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145 D).  In the instant case, Collier teaches “these additional ingredients are identified throughout this specification and are incorporated into this section by reference. The amounts of such ingredients can range from 0.0001% to 99.9%” [0017]. Collier teaches long chain alcohols function as structuring agents and in the Example 3-5 creams teaches inclusion of behenyl alcohol in an amount of 1.0%, cetearyl alcohol in an amount of 6.0 % and cetearyl alcohol in an amount of 1.0%, respectively; thereby the ordinary skilled artisan would immediately envisage inclusion of any one of cetearyl alcohol, stearyl alcohol, cetyl alcohol and behenyl alcohol in an amount of 1.0-6.0% based upon Collier’s broad disclosure and examples ([0059], [0060], [0087], [0089] & [0091]). Patents are relevant for all they contain. In re Young, 927 F.2d 588, 491 (Fed. Cir. 1991).

Applicant argues hindsight reasoning has been performed to pick and choose selectively from multiple broad and generic teachings of Collier to recreate what is claimed (reply, pg. 12-13). Applicant further argues a Board of Appeals decision states that the Examiner has not identified a reason to select and combine these independently listed components, absent Appellant's disclosure.... [and] the Examiner's reliance on the known uses and functions of [the claimed components] does not provide a reason for forming the claimed combination)." See id at 6 (reply, pg. 12-13).
This is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, Collier teaches the recited reagents in amounts which overlap or fall within the recited ranges. Several of the recited reagents and elected species and their amounts are exemplified in the creams of Examples 3-5. Collier teaches his compositions are moisturizing and teaches and/or exemplifies in the specification and Example 3-5 creams inclusion of emollients, humectants, and moisturizing agents including bis-diglyceryl polyacyladipate, butyrospermum parkii, coconut (cocos nucifera) oil, isopropyl myristate, butylene glycol, and propylene glycol. Collier teaches fatty alcohols act as structuring agents and exemplifies use of fatty alcohols, including the elected species of cetearyl alcohol, in the Examples 3-5 creams. Collier teaches and exemplifies water for the compositions of their invention, including the Example 3-5 creams. Collier teaches the compositions of his invention comprise thickening agents, including hydroxypropyl guar, sclerotium gum and mixtures thereof [0075]. Applicant’s disclosure is not used for hindsight reconstruction, rather the rejection is grounded in Collier’s teachings, with Collier’s reagents, in amounts taught as appropriate by Collier, to accomplish Collier’s goals.

Applicant argues their Example 2 combination of sclerotium gum and hydroxypropyl guar provided light and bounce movement to curls, a stretching effect on curls while maintaining frizz-control and non-stiff feel (reply, pg. 13-14).  Applicant argues Collier teaches all thickening agents are equivalent (reply, pg. 15).
one formulation having only one amount for hydroxypropyl guar (1.3 %), sclerotium gum (0.3%), cetearyl glucoside (0.6%), bis-diglyceryl polyacyladipate-2 (1%), isopropyl myristate (2 %), butyrospermum parkii (shea) butter (0.5%), coco nucifera oil (0.5%), <6% additives (fillers, sugars, vitamins and/or plant extracts), <5 % glycerin and/or capryloyl glycol (i.e. species of polyhydric alcohols), <2% sodium benzoate (preservative). Also, cetearyl alcohol in Formulation C is taught in an amount of 2-4% as opposed to the claimed 2-6 %.  A nexus between the claims and specification data is not present in that the claims do not recite any parameters/measurements pertaining to curls, their bounce or stretch. Lastly, Applicant as not compared their claimed invention to that of the closest prior art. This is notable in light of Collier’s teaching of their inventive formulations to hair.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI K MATTISON/            Examiner, Art Unit 1619    

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619